Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      23-JUN-2021
                                                      10:51 AM
                                                      Dkt. 16 ODDP


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                    FREDERICK JOHN ARENSMEYER,
                            Respondent.


                        ORIGINAL PROCEEDING
                     (ODC Case No. DB 20-9002)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the March 9, 2021 report,

 submitted by the Disciplinary Board of the Hawaiʻi Supreme Court

 and the declarations and exhibits appended thereto, and the

 arguments of both Respondent Frederick J. Arensmeyer and the

 Office of Disciplinary Counsel (ODC) presented in the briefs, and

 after a de novo review of the record, we find the record does not

 establish, by clear and convincing evidence, that Respondent

 Arensmeyer, through his initial responses to ODC’s inquiries into

 allegations of misconduct committed by a different attorney,

 knowingly created a misapprehension on ODC’s part that hindered
ODC’s investigations or that Respondent Arensmeyer otherwise

failed to cooperate in ODC’s investigation.   Therefore,

          IT IS HEREBY ORDERED that the disciplinary proceeding

is dismissed with prejudice.

          DATED: Honolulu, Hawaiʻi, June 23, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2